Exhibit 10.3

 

AMENDMENT NO. 1 TO THE EMPLOYMENT AGREEMENT

BETWEEN MATT PACKEY AND TREE.COM, INC.

 

March 26, 2009

 

This Amendment No. 1 (this “Amendment”) to that certain Employment Agreement,
dated as of August 3, 2008 (the “Agreement”), between Matt Packey (“Executive”)
and Tree.com, Inc. (as successor by assignment to LendingTree, LLC) (the
“Company”), is effective as of March 26, 2009.  All capitalized terms used
herein without definition shall have the meanings given to them in the
Agreement.

 

WHEREAS, subject to the terms and conditions set forth herein, Executive and the
Company wish to make certain amendments to the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

A.                                   Effective April 3, 2009, Section 3 of the
Agreement is hereby deleted and replaced in its entirety with the following:

 

3.                                       COMPENSATION.


(A)                                  BASE SALARY.  DURING THE PERIOD THAT
EXECUTIVE IS EMPLOYED WITH THE COMPANY HEREUNDER, THE COMPANY SHALL PAY
EXECUTIVE AN ANNUAL BASE SALARY OF $250,000 (THE “BASE SALARY”), PAYABLE IN
EQUAL BIWEEKLY INSTALLMENTS (OR, IF DIFFERENT, IN ACCORDANCE WITH THE COMPANY’S
PAYROLL PRACTICE AS IN EFFECT FROM TIME TO TIME), OR SUCH HIGHER SALARY AS SHALL
BE AGREED TO IN WRITING BY EXECUTIVE AND THE COMPANY FROM TIME TO TIME.  FOR ALL
PURPOSES UNDER THIS AGREEMENT, THE TERM “BASE SALARY” SHALL REFER TO THE BASE
SALARY AS IN EFFECT FROM TIME TO TIME.


 


B.                                     EQUITY AWARDS


1.               EFFECTIVE MARCH 26, 2009, EXECUTIVE SHALL BE GRANTED (A) FIVE
THOUSAND (5,000) TREE.COM RESTRICTED STOCK UNITS (“RSUS”), VESTING IN ONE
INSTALLMENT ON FEBRUARY 17TH, 2011; AND (B) SIX THOUSAND TWO HUNDRED FIFTY
(6,250) TREE.COM RSUS, VESTING IN FOUR EQUAL INSTALLMENTS ON THE 17TH OF
FEBRUARY OF EACH OF 2010, 2011, 2012, AND 2013.


2.               IN ADDITION, SUBJECT TO RECEIPT OF SHAREHOLDER APPROVAL ON OR
ABOUT APRIL 28, 2009 AND EXECUTIVE’S EMPLOYMENT ON SUCH DATE, EXECUTIVE SHALL BE
GRANTED (A) FIVE THOUSAND (5,000) TREE.COM RSUS, VESTING IN ONE INSTALLMENT ON
FEBRUARY 17TH, 2011; AND (B) SIX THOUSAND TWO HUNDRED FIFTY (6,250) TREE.COM
RSUS, VESTING IN FOUR EQUAL INSTALLMENTS ON THE 17TH OF FEBRUARY OF EACH OF
2010, 2011, 2012, AND 2013.


3.               SUCH GRANTS SHALL BE GOVERNED BY AND SUBJECT TO THE TERMS OF
THE TREE.COM, INC. ANNUAL STOCK AND INCENTIVE PLAN (THE “PLAN”), AS AMENDED FROM
TIME TO TIME.


4.               IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT HEREUNDER IS
TERMINATED BY THE COMPANY OR THE COMPANY COMMITS A MATERIAL BREACH OF THIS
AGREEMENT PRIOR TO THE EXPIRATION OF

 

--------------------------------------------------------------------------------



 


THE TERM FOR ANY REASON OTHER THAN EXECUTIVE’S DEATH OR DISABILITY OR FOR CAUSE,
ALL UNVESTED RSUS GRANTED UNDER THIS PARAGRAPH B SHALL IMMEDIATELY VEST UPON THE
DATE OF SUCH TERMINATION OR BREACH.  THIS PARAGRAPH SHALL BE CONSTRUED TO
PROVIDING ADDITIONAL VESTING RIGHTS TO EXECUTIVE BEYOND THOSE CONFERRED IN THE
PLAN AND THE RELATED AWARD AGREEMENT, AND NOTHING IN THIS AGREEMENT SHALL REDUCE
ANY VESTING RIGHTS OTHERWISE CONFERRED TO EXECUTIVE UNDER THE PLAN OR AWARD
AGREEMENT.


 


C.                                     EXCEPT AS EXPLICITLY SET FORTH HEREIN,
THE AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

 

 

/s/ Matthew A. Packey

 

Matthew A. Packey

 

 

 

 

 

TREE.COM, INC.

 

 

 

 

 

/s/ Doug Lebda

 

By: Doug Lebda

 

Chairman & Chief Executive Officer

 

--------------------------------------------------------------------------------